        Case 2:13-cv-00324-AC Document 178 Filed 06/22/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TERRELL D. HALL                                   No. 2:13-cv-0324 AC P
12                        Plaintiff,
13            v.                                        ORDER
14    SAN JOAQUIN COUNTY JAIL, et al.
15                        Defendants.
16

17           On June 15, 2020, the Clerk of the Court filed plaintiff’s letter to the court. ECF No. 177.

18   This civil rights action was closed on September 12, 2018. ECF Nos. 160, 161. Plaintiff is

19   advised that documents filed by plaintiff since the closing date will be disregarded and no orders

20   will issue in response to future filings.

21           IT IS SO ORDERED.

22   DATED: June 22, 2020

23

24

25

26

27

28
                                                       1
